Citation Nr: 1021676	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 
1988, for the grant of service-connected compensation.

2.  Entitlement to an effective date of April 8, 1984, for 
the grant of a total disability rating for service-connected 
disabilities.

3.  Entitlement to an effective date earlier than May 20, 
1999, for the grant of service connection and award of 
compensation for bilateral otitis externa, post myringectomy, 
right ear, and otitis media, right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
which denied entitlement to an effective date earlier than 
April 28, 1988, for the grant of service-connected 
compensation, as well as entitlement to an effective date of 
April 8, 1984, for the grant of a total disability rating for 
service-connected disabilities.  In an August 2005 statement, 
the Veteran withdrew all appeals except for these two issues.  
As discussed below, a notice of disagreement was received 
concerning the issue of entitlement to an effective date 
earlier than May 20, 1999, for the grant of service-
connection and award of compensation for bilateral otitis 
externa, post myringectomy, right ear, and otitis media, 
right ear.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After withdrawing his other appeals in August 2005, the 
Veteran requested an earlier effective date for the grant of 
service connection and a 10 percent rating for bilateral 
otitis externa, post myringectomy, right ear, and otitis 
media, right ear in a May 2006 statement.  Service connection 
for bilateral otitis externa, post myringectomy, right ear, 
was granted in an August 2000 rating decision, effective May 
20, 1999.  A noncompensable rating was assigned.  In a 
November 2001 rating decision, otitis media was added to the 
disability picture, and a 10 percent rating assigned, 
effective May 20, 1999.  In August 2002 and September 2002 
statements, the Veteran disagreed with the effective date of 
the grant of service connection and award of a 10 percent 
rating.  The RO did not take any action on this notice of 
disagreement, however, and, therefore, the Board finds that 
issue was not encompassed by the August 2005 withdrawal of 
his appeal.  Where an NOD has been filed with regard to an 
issue, and an SOC has not been issued, the appropriate Board 
action is to remand the issue to the RO for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In several statements the Veteran has made since August 1991, 
he has contended that he underwent a VA examination, which 
addressed issues relating to his in-service accident, in the 
summer of 1984.  Any such examination is not of record, 
however, and the Board is unable to find any evidence that 
such records were requested from the VA medical center 
(VAMC); these records must be obtained, if available.  The 
Board is aware that for purposes of CUE, the doctrine of 
constructive possession of VA evidence articulated in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), is not for application 
because the events in question preceded the Bell decision.  
Damrel v. Brown, 6 Vet. App. 242, 246 (1994); VAOPGCPREC 12-
95.  In this case, however, the Veteran's original claims 
file was lost.  Unlike VA treatment records, a VA examination 
obtained in connection with a compensation claim would 
presumably have been forwarded to the RO for inclusion in the 
claims file as a matter of course.  There is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  This presumption of regularity in the administrative 
process may be rebutted by "clear evidence to the 
contrary."  Schoolman v. West, 12 Vet. App. 307 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Under these 
limited circumstances, where a VA examination would 
presumably have been incorporated into the lost claims file, 
and, therefore, have been of record, if there is a record 
that such examination was conducted, at a minimum, the 
potential applicability of the examination must be addressed.  
Thus, the Board finds that VA must obtain the records of such 
examination, if available.  See, e.g., Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) (Board has a heightened duty to 
assist where service treatment records are unavailable).  

The issue of CUE in connection with the issue of entitlement 
to an effective date of April 8, 1984, for the grant of a 
total disability rating for service-connected disabilities 
has not been addressed by the RO; the RO must consider this 
matter in the first instance.  See Huston v. Principi, 18 
Vet. App. 395, 402-03 (2004).  

Accordingly, the case is REMANDED for the following action:

1.	Take all action required under 38 C.F.R. 
§ 3.159(c)(2) to obtain all records the 
Veteran's VA treatment from April 1984 to 
May 1988 in the San Diego VA healthcare 
system, to specifically include a VA 
compensation examination of the Veteran, 
including an audiology evaluation, 
claimed to have been performed during the 
summer of 1984, most likely at the San 
Diego VAMC or the Mission Valley VA 
outpatient clinic, which was at that time 
located at 2022 Camino Del Rio North.  
All efforts to obtain these records, and 
the responses received, must be 
documented in the claims file, and must 
continue until it is reasonably certain 
that the records do not exist or that 
further efforts to obtain the records 
would be futile.

2.	After assuring compliance with the above 
development, as well as with any other 
notice and development action required by 
law, the RO should review the claims for 
an effective date earlier than April 28, 
1988, for the grant of service-connected 
compensation, and an effective date of 
April 8, 1984, for the grant of a total 
disability rating for service-connected 
disabilities.  The issue of CUE in the 
January 1989 rating decision in 
connection with both of these issues 
should be addressed as well.  If the 
claims remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

3.	Furnish the veteran and his 
representative with an SOC with regard to 
the issue of entitlement to an effective 
date earlier than May 20, 1999, for the 
grant of service connection and award of 
compensation for bilateral otitis 
externa, post myringectomy, right ear, 
and otitis media, right ear.  The veteran 
and his representative should also be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
this issue.  This issue should only be 
returned to the Board if the appeal is 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


